Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-21 are currently pending.  
Priority
Instant application 17104294, filed 11/25/2020 claims benefit as follows:

    PNG
    media_image1.png
    133
    432
    media_image1.png
    Greyscale
.
After searching the parent cases, there was a restriction requirement between compounds, compositions, and methods of treating in 15/104736.  The instant case contains method of treating whereas the parent case were compounds and compositions.
Information Disclosure Statement
All references from the IDS(s) received 3/30/2021 have been considered unless marked with a strikethrough.
Claim Objections
	Claim 7, 11-15 are objected to because of the following informalities: The claim contains abbreviations without first defining the term and/or trademarks.  Appropriate correction is required.
Art Made of Record but not Applied

US-20040043952 (“the ‘952 publication”, made of record on the IDS) is close art.


    PNG
    media_image2.png
    133
    353
    media_image2.png
    Greyscale
,
Wherein R1 and R2 = 

    PNG
    media_image3.png
    214
    258
    media_image3.png
    Greyscale
.
Thus, the ‘952 publication teaches R1 = CH2CH2NR2R2, R4 = H or CH20C(O)C8H24alkyl or alkenyl, n and p = 1, L1 = OCO, and R# and R2 are a C8-C24 alkyl or alkenyl.  Further, the ‘952 publication teaches for example:

    PNG
    media_image4.png
    162
    364
    media_image4.png
    Greyscale
.
The ‘952 publication teaches compositions:


The ‘952 publication teaches compositions comprising nucleic acids for example that may be used to treat eukaryotic cells:
[0003] The introduction of foreign nucleic acids and other molecules is a valuable method for manipulating cells and has great potential both in molecular biology and in clinical medicine. Many methods have been used for insertion of endogenous nucleic acids into eukaryotic cells. Genetic material can be introduced into cells to express an encoded protein which is deficient or defective. The use of such technology allows for the treatment of genetic based diseases. Gene transfer entails distributing nucleic acids to target cells and then transferring the nucleic acid across a target cell membrane in a form that can function in a therapeutic manner. Of the many methods used to facilitate entry of DNA into eukaryotic cells, cationic liposomes are among the most efficacious and have found extensive use as DNA carriers in transfection experiments. Cationic lipids themselves are known to bind to polynucleotides and to facilitate their intracellular delivery into mammalian cells. Nucleic acid is negatively charged and when combined with a positively charged lipid forms a complex that is suitable for formulation and cellular delivery. The use of cationic lipid carriers for transfection is well established. However, their ability to mediate transfection is not well understood.

	Various forms of RNA may be used in the process [0040]-[0046], and [0071]-[0075].
	The ‘952 publication fails to teach compounds of formula II as found in instant claim 1.  For example, the ‘952 publication fails to teach overlapping R1 groups.  The instant application requires the R1 groups to contain a cyclic amine, cyclic heterocycle, or carbonate/carbamate when considering the –O-CO-R1 structure.
	There is no teaching, suggestion, or motivation to modify the structures of the ‘952 publication to arrive at the instant claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10-20 of U.S. Patent No. 11013696 (“the ‘696 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘696 patent teach overlapping compounds and methods of use with RNA and inducing an immune response to an immunogen. 


Claim Rejection – 112 First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for ameliorative treatment, does not reasonably provide enablement for preventative or prophylactic treatment.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The Nature of the Invention
The instant claims are drawn to methods of treating disease using i) chemically novel lipid in combination with ii) one or more neutral lipids, iii) one or more helper lipids, iv) one or more stealth lipids and v) mRNA.  Independent claim 11 is requires a specific embodiment with defined variables i-v).
The State of the Prior Art and the Predictability or lack thereof in the art 
The state of the prior art is that the pharmacological art involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific diseases by what mechanism). There is no absolute predictability even in view of the seemingly high level of skill in the art. The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic preventative regimen on its face. 
In this case, the issue is prevention of disease.  As defined in the instant specification “treatment” includes prophylactic treatment or prevention.

    PNG
    media_image5.png
    85
    634
    media_image5.png
    Greyscale

	The article to Stewart et al.  (Stewart, B.  Carcinogenesis, 2016, 37(1), 2-9) teaches the state of the prior art with respect to cancer prevention.  The Steward article states that “[a]round 40-50% of cancers could be prevented if current knowledge about risk factors was translated into effective public health strategies” (abstract).  Further, “[f]resh impetus for prevention and early detection will come through interdisciplinary approaches, encompassing knowledge and tools from advances in cancer biology”.  Still further, as the title states: “[c]ancer prevention as part of precision medicine: ‘plenty to be done’”.  This statement implies that prevention needs much experimentation.
	Thus, the Stewart article teaches that only a percentage of cancers could be prevented, and still further that state of the art research is required including advances in cancer biology.
 	Still further, the article to Zhou et al.  (Zhou, Q.  ACSNano, published 6/28/2021, pages 1-34) teaches that liposomes are known to be versatile platforms for carrying small molecules, proteins and nucleic acids (page 1).  
	Further, as depicted in Figure 5, the Zhou article teaches that liposomal delivery has targeted a variety of disease treatments:

    PNG
    media_image6.png
    295
    665
    media_image6.png
    Greyscale
.
Figure 6 relates to FDA approved LNP drugs which are known to treat various diseases.  The review continues listing a host of clinical trials using mRNA and LNP formulations.
	This review which published June of 2021 is silent with respect to preventing cancer or preventing all diseases.  
great potential in cancer immunotherapy against melanoma, ovarian cancer, breast cancer, and other solid tumors”.  This suggests that there is still much experimentation needed.
The amount of direction or guidance present and the presence or absence of working examples
The specification provides a series of working examples and incorporates different vectors into them.  The lipid vectors were tested in mice and responses were seen.  However, this provides no evidence of prevention.
The breadth of the claims
The claim is extremely broad in that it is drawn to the use to prevent any disease including cancer. 
The level of the skill in the art
The level of skill in the art is high. However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the inventions is required to be individually assessed for physiological activity by in vitro and in vivo screening to determine which compound exhibit the desired pharmacological activity and which diseases would benefit from this activity.
The quantity of experimentation needed
The quantity of experimentation needed is undue experimentation. One of skill in the art would need to determine what compounds, if any, out of all compounds, would be effective in treating cancer.
Thus, factors such as "sufficient working examples", "the level of skill in the art" and "predictability", etc. have been demonstrated to be sufficiently lacking in the instantly claimed methods. In view of the breadth of the claim, the chemical nature of the invention, and the lack of working examples regarding the activity of the claimed compounds, one having ordinary skill in the art would have to undergo an undue amount of experimentation to use the invention commensurate in scope with the claims. 
Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that, "a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion" and "[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable." 
Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to prevent all diseases including cancer. 


Conclusions
	No claims allowed.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FEREYDOUN SAJJADI can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLINTON A BROOKS/Primary Examiner, Art Unit 1622